241 S.W.3d 420 (2007)
Billy BAKER, Appellant,
v.
G.J. GREWE, INC., et al., Respondent.
No. ED 89755.
Missouri Court of Appeals, Eastern District, Division One.
December 18, 2007.
Alan Scott Mandel, St. Louis, MO, for appellant.
John G. Schultz, Kansas City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Billy Baker ("Baker"), appeals from the judgment of the trial court granting summary judgment in favor of G.J. Grewe, Inc. ("Grewe, Inc.") and Thirty & 141 Properties, Inc. ("Thirty & 141") (collectively "Defendants"). Baker argues the trial court erred in granting summary judgment in favor of Defendants because there were genuine issues of material fact in dispute and Defendants were not entitled to judgment as a matter of law.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).